DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant's submission filed on 7/19/2022 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Analysis
2.	The following section was previously provided and is repeated here for convenience:
An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s).  See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994).  Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999); MPEP 2111.01, Section IV.
	P53 of the PGPUB is reproduced below, wherein the term “positive electrode active material” is given a definition that is different from its ordinary and customary meaning:

    PNG
    media_image1.png
    348
    424
    media_image1.png
    Greyscale

In other words, the “positive electrode active material” is not given its ordinary and customary meaning of a material undergoing reduction during an electrochemical reaction of a battery (e.g., oxygen as noted above), but is instead a material that would ordinarily be termed the electron conductor of the positive electrode.  This is clearly evident in the material that positive electrode active material is defined to consist of (carbon nanotubes) as presented in the amended claims, which does not undergo reduction during an electrochemical reaction of a battery, and instead, functions as a reaction site and electron conductor.  These comments are made for clarity of the record.

Claim Rejections - 35 USC § 103
3.	The rejection of claims 1 and 4-9 under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 104103791A) (machine translation previously provided) in view of Liu et al., “Dispersion of carbon nanotubes by the branched block copolymer Tetronic 1107 in an alcohol-water solution,” Colloid Polymer Science, (2013) 291: 691-698 (copy previously provided) is withdrawn in view of the amendments made.  
	The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Roev et al. (US 2013/0183592) in view of Feng et al. (CN 104103791A) (machine translation previously provided) and Liu et al., “Dispersion of carbon nanotubes by the branched block copolymer Tetronic 1107 in an alcohol-water solution,” Colloid Polym Sci (2013) 291: 691-698 (copy previously provided) is withdrawn in view of the amendments made.  

4.	Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (CN 104103791A) (machine translation previously provided) in view of Liu et al., “Dispersion of carbon nanotubes by the branched block copolymer Tetronic 1107 in an alcohol-water solution,” Colloid Polymer Science, (2013) 291: 691-698 (copy previously provided), and Wen et al., “Air Electrode for Lithium-Air Batteries:  Materials and Structure Designs,” ChemPlusChem 2015, 80, 270-287, (copy provided).
	Regarding claim 1, the claim analysis section provided above is entirely incorporated into the present rejection.  As detailed, the term “positive electrode active material” as utilized in the claim set is not given its ordinary and customary meaning of a material undergoing reduction during an electrochemical reaction of a battery, but is instead a material that would ordinarily be termed an electron conducting material.  

Feng teaches a method of manufacturing a battery composite diaphragm including a conductive layer (“positive electrode complex”) on a separator (P8, 10, 14, 40) for lithium air batteries (intended use language; however, taught at P6, 8) comprising (entire disclosure relied upon):
	dispersing an electron conducting material that may be carbon nanotubes (“a positive electrode active material”) in a dispersing solution to manufacture a positive electrode active material dispersed solution (P8, 13-14, 17, 40);
	liquid suction filtrating via vacuum the positive electrode active material dispersed solution on a polymer film layer that may be porous polypropylene, polyethylene, etc. (“a separator”) (P10, 12, 14, 40, 43), and
	drying the separator, on which the positive electrode active material dispersed solution has been suction-filtrated to form the battery composite diaphragm including the conductive layer (“the positive electrode complex”) (P14, 40), 
	wherein the electron conducting material (“positive electrode active material”) may consist of carbon nanotubes (P13), and
	the dispersing solution may be water (P16) or alcohol and specifically ethanol (P16, 43).
Regarding:  dispersing solution volumetric ratio of 1:3 to 6

	Feng fails to explicitly teach that the dispersing solution is a mixture of alcohol and distilled water mixed in a volumetric ratio of 1: 3 to 6 as claimed.  In an analogous field of endeavor, Liu provides a study of the dispersion of carbon nanotubes (CNTs) utilizing alcohol- water solutions including ethanol-water solutions and that it is a known result that the addition of ethanol to water dramatically increases the maximum concentration of dispersed CNTs (Climit) (abstract).  Liu teaches that a known obstacle for the utilization of CNTs is their poor solubility and dispersibility in different solvent media as the CNTS are often bundled together due to strong van der Waals interactions between the nanotubes, wherein various solvents or mixed solvents are widely used with water being the main solvent and polar organic solvents such as ethanol often being added to achieve desired performance requirements (p. 691).  
Liu investigates the effects of various alcohol-water solutions including ethanol-water solution on the dispersion states of CNTs (p.692), and utilizes CNTs in different concentrations of ethanol-aqueous solutions (in conjunction with T1107- a known surfactant which further promotes dispersibility).  The concentration of CNTs is studied for various weight percentages of aqueous ethanol solutions (5 wt%, 10 wt%, 20 wt%, and 30 wt% ethanol), with 20 wt% ethanol achieving the highest concentration of dispersed CNTs (Fig. 6, graph B) across the entire range of T1107 surfactant added (from 0.01-10 wt%).  The density of water is 1.00 g/mL, and the density of ethanol is 0.789 g/mL; these are intrinsic properties of these solvents that are immutable facts.  The water utilized is distilled water (Materials section, p. 692).  The volumetric ratio of the dispersing solution (ethanol-distilled water) for 20 wt% ethanol is calculated below and the volumetric ratio of ethanol: distilled water is 1: 3.16, a value that anticipates the claimed range of 1: 3 to 6.  

    PNG
    media_image2.png
    244
    562
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of dispersing the carbon nanotubes of Feng in a 20 wt% ethanol-water dispersing solution such that the volumetric ratio of ethanol to water is 1 : 3.16 given Liu teaches the addition of ethanol to water increases the maximum concentration of CNTs (Climit), and further optimizes this feature by altering the amounts of ethanol added, wherein 20 wt% ethanol-water (1: 3.16 v/v) achieves the highest Climit of the concentrations tested (Fig. 6, graph B).  Applying a known technique to a known method ready for improvement to yield predictable results supports a conclusion of obviousness (MPEP § 2143, Exemplary Rationale D).
It is further noted that the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980); MPEP § 2144.05, II.  While 20 wt% ethanol (1: 3.16 v/v ethanol: water), a value anticipating the range claimed, faired the best of the various weight percentages of aqueous ethanol solutions (5 wt%, 10 wt%, 20 wt%, and 30 wt% ethanol) across the entire range of T1107 surfactant added (from 0.01-10 wt%), 10 wt% ethanol also increased Climit with the outer values of 5 wt% ethanol and 30 wt% ethanol providing lower Climit values than 10 wt% and 20wt% ethanol (Fig. 6, Graph B).  The volumetric ratio of 10 wt% ethanol for alcohol: water v/v is 1: 7.1.  Accordingly, a person skilled in the art would recognize from Graph B of Liu that the range of 10-20 wt% ethanol (or 1: 3.16-7.1 for ethanol: water) provides the highest Climit values (the highest dispersion of carbon nanotubes), and would be further motivated to determine the optimum value or range for this known result effective variable given, ““The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Lastly, the finding of obviousness in terms of the dispersing solution volumetric ratio is considered two-fold as the courts have further held (MPEP § 2144.07): 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
	Therefore, it is considered obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific solvent/dispersing solution of Feng that of Liu’s 20 wt% ethanol-water solution (volumetric ration is 1  : 3.16) given Liu teaches that this is a known dispersing solution that dramatically increases the maximum concentration of dispersed CNTs (abstract; entire disclosure).
Regarding:  content of the positive electrode active material in the positive electrode complex is 14-15 mg/cm2 and the positive electrode complex has a thickness of 360-420 μm

Feng does not teach a content of the carbon nanotubes (“positive electrode active material”) in the conductive layer (“positive electrode complex”) or a thickness of the conductive layer (“positive electrode complex”); however, Wen provides a review of the design and optimization of the cathode structure (claimed “positive electrode complex”) for lithium-air batteries, and teaches that energy storage capacity and power capability of Li-air batteries are strongly determined by the air electrode and teaches, “Notably, the electrode thickness and carbon loading also have an influence on the electrochemical performance of the carbon electrode” (p. 276, third paragraph) and details that “…Zhang et al. discovered that among the air electrodes with the same thickness, the cathode with a carbon loading of 15.1 mg/cm2 showed the highest specific capacity, and any loading higher or lower than that would lead to the fading of discharge capacity” (p. 277, first paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art to determine respective optimum values or ranges for each of the conductive layer (“positive electrode complex”) thickness and carbon loading for the carbon nanotubes (“positive electrode active material”) of Feng given each are considered known-result effective variables as taught by Wen in terms of influencing electrochemical performance of the carbon electrode within a lithium-air battery setting (p. 276, third paragraph).  Moreover, given 15.1 mg/cm2 (or 15 mg/cm2 utilizing two significant figures) was found by Zhang to have the highest specific capacity, it would have been further obvious to select this value for the carbon loading/content value of the carbon nanotubes (“positive electrode active material”) in the conductive layer (“positive electrode complex”).  With respect to the case law behind optimization of a range, see:
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Regarding claim 4, Feng teaches wherein the separator is polyethylene (P12).  
Regarding claim 5, Feng teaches the battery composite diaphragm is one in which the electrolyte adsorption storage capability is improved (P8, 19, 22) and teaches the specific electrolytes of 1 M LiPF6/EC+EMC+DMC and 1 M LLiTFSI/DOL +DME (P88, 89) for use therewith.  
Regarding claim 6, Feng teaches wherein the electrolyte of the separator comprises lithium salt (LiPF6 or LLiTFSI) and an organic solvent (any of EC, EMC, DMC, DOL, DME) (P88-89).
Regarding claim 7, Feng teaches wherein, at the step of forming the positive electrode complex, the drying is performed at a temperature of 30 ~ 120 °C for 0.5 ~ 24 hours (P14, 40, 43; not limited to full disclosure).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).

5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roev et al. (US 2013/0183592) in view of Feng et al. (CN 104103791A) (machine translation previously provided), Liu et al., “Dispersion of carbon nanotubes by the branched block copolymer Tetronic 1107 in an alcohol-water solution,” Colloid Polym Sci (2013) 291: 691-698 (copy previously provided), and Wen et al., “Air Electrode for Lithium-Air Batteries:  Materials and Structure Designs,” ChemPlusChem 2015, 80, 270-287, (copy provided).
Regarding claim 10, Roev teaches a method of manufacturing a lithium air battery (P82-83), the method comprising:
providing a positive electrode including carbon nanotubes (“positive electrode complex”) (P24), the positive electrode equipped with a separator (P83); and
providing a negative electrode opposite the positive electrode equipped with a separator wherein the separator of the positive electrode complex comprises an electrolyte (P61-76, 83).
Roev fails to disclose the positive electrode (“positive electrode complex”), equipped with a separator is manufactured using the method according to claim 1, and instead utilizes a conventional slurry casting technique to provide the positive electrode (P54).  
Feng teaches analogous art of a method of providing a battery composite diaphragm (“positive electrode complex”) for an electrochemical cell and specifically a lithium air battery  (P2, 6, 8) in which a conductive layer of conductive carbon material of carbon nanotube (P13) is dispersed in a solvent via ultrasonic dispersion, high speed dispersion, vigorous stirring, and/or emulsification (P17), provided on a separator polymer film layer of PP, PE, PVC, etc. (P12), the dispersion applied to the separator is liquid suction filtrated via vacuum suction filtration applied to the separator polymer film layer (P14, 40, 43), and dried at 30 ~ 120 °C for 0.5 ~ 24 hours (P14, 40, 43; not limited to full disclosure).  Feng teaches the dispersing solution may be water (P16) or alcohol and specifically ethanol (P16, 43).  Feng teaches the method can improve the conductive contact and electrolyte adsorption storage capability of active material (P8), can perform under large electric current (P8), has improved security performance during high rate charging-discharging of the battery (P8), and the further benefits enumerated at P21-25.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize as the method of manufacturing the positive electrode/cathode of Roev which utilizes the conventional manufacturing method (P54), the method as taught by Feng in order to provide the predictable results of improving the conductive contact and electrolyte adsorption storage capability of the active material (P8), allowing performance under large electric current (P8), improving security performance during high rate charging-discharging of the battery (P8), and the further benefits enumerated at P21-25.  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale D).
Regarding:  dispersing solution volumetric ratio of 1:3 to 6

Furthermore regarding claim 10, Roev as modified by Feng fails to disclose that the dispersing solution is a mixture of alcohol and distilled water mixed in a volumetric ratio of 1: 3 to 6 as claimed.  In an analogous field of endeavor, Liu provides a study of the dispersion of carbon nanotubes (CNTs) utilizing alcohol- water solutions including ethanol-water solutions and that it is a known result that the addition of ethanol to water dramatically increases the maximum concentration of dispersed CNTs (Climit) (abstract).  Liu teaches that a known obstacle for the utilization of CNTs is their poor solubility and dispersibility in different solvent media as the CNTS are often bundled together due to strong van der Waals interactions between the nanotubes, wherein various solvents or mixed solvents are widely used with water being the main solvent and polar organic solvents such as ethanol often being added to achieve desired performance requirements (p. 691).  
Liu investigates the effects of various alcohol-water solutions including ethanol-water solution on the dispersion states of CNTs (p.692), and utilizes CNTs in different concentrations of ethanol-aqueous solutions (in conjunction with T1107- a known surfactant which further promotes dispersibility).  The concentration of CNTs is studied for various weight percentages of aqueous ethanol solutions (5 wt%, 10 wt%, 20 wt%, and 30 wt% ethanol), with 20 wt% ethanol achieving the highest concentration of dispersed CNTs (Fig. 6, graph B) across the entire range of T1107 surfactant added (from 0.01-10 wt%).  The density of water is 1.00 g/mL, and the density of ethanol is 0.789 g/mL; these are intrinsic properties of these solvents that are immutable facts.  The water utilized is distilled water (Materials section, p. 692).  The volumetric ratio of the dispersing solution (ethanol-distilled water) for 20 wt% ethanol is calculated below and the volumetric ratio of ethanol: distilled water is 1: 3.16, a value that anticipates the claimed range of 1: 3 to 6.  

    PNG
    media_image2.png
    244
    562
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of dispersing the carbon nanotubes of Roev as modified by Feng in a 20 wt% ethanol-water dispersing solution such that the volumetric ratio of ethanol to water is 1 : 3.16 given Liu teaches the addition of ethanol to water increases the maximum concentration of CNTs (Climit), and further optimizes this feature by altering the amounts of ethanol added, wherein 20 wt% ethanol-water (1: 3.16 v/v) achieves the highest Climit of the concentrations tested (Fig. 6, graph B).  Applying a known technique to a known method ready for improvement to yield predictable results supports a conclusion of obviousness (MPEP § 2143, Exemplary Rationale D).
It is further noted that the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980); MPEP § 2144.05, II.  While 20 wt% ethanol (1: 3.16 v/v ethanol: water), a value anticipating the range claimed, faired the best of the various weight percentages of aqueous ethanol solutions (5 wt%, 10 wt%, 20 wt%, and 30 wt% ethanol) across the entire range of T1107 surfactant added (from 0.01-10 wt%), 10 wt% ethanol also increased Climit with the outer values of 5 wt% ethanol and 30 wt% ethanol providing lower Climit values than 10 wt% and 20wt% ethanol (Fig. 6, Graph B).  The volumetric ratio of 10 wt% ethanol for alcohol: water v/v is 1: 7.1.  Accordingly, a person skilled in the art would recognize from Graph B of Liu that the range of 10-20 wt% ethanol (or 1: 3.16-7.1 for ethanol: water) provides the highest Climit values (the highest dispersion of carbon nanotubes), and would be further motivated to determine the optimum value or range for this known result effective variable given, ““The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Lastly, the finding of obviousness in terms of the dispersing solution volumetric ratio is considered two-fold as the courts have further held (MPEP § 2144.07): 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
	Therefore, it is considered obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific solvent/dispersing solution of Roev as modified by Feng that of Liu’s 20 wt% ethanol-water solution (volumetric ration is 1  : 3.16) given Liu teaches that this is a known dispersing solution that dramatically increases the maximum concentration of dispersed CNTs (abstract; entire disclosure).
Regarding:  content of the positive electrode active material in the positive electrode complex is 14-15 mg/cm2 and the positive electrode complex has a thickness of 360-420 μm

Feng does not teach a content of the carbon nanotubes (“positive electrode active material”) in the conductive layer (“positive electrode complex”) or a thickness of the conductive layer (“positive electrode complex”); however, Wen provides a review of the design and optimization of the cathode structure for lithium-air batteries, and teaches that energy storage capacity and power capability of Li-air batteries are strongly determined by the air electrode and teaches, “Notably, the electrode thickness and carbon loading also have an influence on the electrochemical performance of the carbon electrode” (p. 276, third paragraph) and details that “…Zhang et al. discovered that among the air electrodes with the same thickness, the cathode with a carbon loading of 15.1 mg/cm2 showed the highest specific capacity, and any loading higher or lower than that would lead to the fading of discharge capacity” (p. 277, first paragraph).
Therefore, it would have been obvious to one having ordinary skill in the art to determine respective optimum values or ranges for each of the conductive layer (“positive electrode complex”) thickness and carbon loading for the carbon nanotubes (“positive electrode active material”) of Feng given each are considered known-result effective variables as taught by Wen in terms of influencing electrochemical performance of the carbon electrode within a lithium-air battery setting (p. 276, third paragraph).  Moreover, given 15.1 mg/cm2 (or 15 mg/cm2 utilizing two significant figures) was found by Zhang to have the highest specific capacity, it would have been further obvious to select this value for the carbon loading/content value of the carbon nanotubes (“positive electrode active material”) in the conductive layer (“positive electrode complex”).  With respect to the case law behind optimization of a range, see:
The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Response to Arguments
6.	Applicant's arguments filed 7/19/2022 have been fully considered in view of the amendments filed. The prior Office Action rejection has been withdrawn in view of the amendments made; however, upon further consideration, a new ground(s) of rejection is made in view of Wen et al., “Air Electrode for Lithium-Air Batteries:  Materials and Structure Designs,” ChemPlusChem 2015, 80, 270-287, (copy provided).
	Applicant arguments so far as they are pertinent to the updated rejection of record are reproduced below and subsequently addressed by Examiner response sections that are respectfully submitted.  
The following evidential references are cited and utilized in the discussion below:
Zhang et al., “Lithium-Air Batteries Using SWNT/CNF Buckypapers as Air Electrodes, J. Electrochem. Society, 157 (8) (A953-A956 (2010) (copy provided); and

Xiao et al., “Optimization of Air Electrode for Li/Air Batteries,” J. Electrochem. Society, 157 (4), A487-A492 (2010) (copy provided).

	1) The pending application is configured to discharge capacity and high rate characteristics by stacking a high-capacity cathode active material that does not include a binder (Examiner emphasis) on a separator by a vacuum filtering method instead of an existing casting method. 
In rejecting claim 8, the Office Action alleges that some ranges of the pending application overlap with Feng (Office Action, pg. 9). However, when the cathode active material content of the present application is limited to the Examples of 14 to 16 mg/cm2, the significance and effect of the cathode active material content of the pending application are different. 
Application No. 16/535,392 Docket No. 123224-5439 	Since the electrode formed by the conventional slurry casting method includes a binder for binding and fixing between active materials, the capacity per part is particularly reduced. In the pending application, since a cathode composite made of only a pure cathode active material is formed on the separator, the content of the cathode active material can be increased by about 1.2 times or more compared to the existing cathode. In addition, the binder does not contain as much as the increased cathode active material capacity, which simultaneously improves discharge capacity per weight and discharge capacity per area. 

	Response:  With respect to the binder arguments, the instant claim set does not limit the method to exclude a binder, wherein, arguendo, even if amended into the claim set, the primary reference applied of Feng meets this feature as binder is not utilized (full disclosure).  Furthermore, as taught by Wen et al., “Air Electrode for Lithium-Air Batteries:  Materials and Structure Designs,” ChemPlusChem 2015, 80, 270-287, (copy provided), applied in the updated rejection of record,  it is well known that the absence of organic binder is beneficial in porous gas diffusion electrode (GDE) (equivalent entity/term for the conductive layer taught by Feng/air cathode support structure) comprising one-dimensional carbon materials such as nanotubes and nanofibers for a lithium-air battery: 

    PNG
    media_image3.png
    470
    423
    media_image3.png
    Greyscale


	With respect to the vacuum filtration comments, Feng taches all of the over-arching vacuum filtration method steps claimed in terms of the dispersing, vacuum-filtering, and drying steps as outlined above, and teaches the method can improve the conductive contact and electrolyte adsorption storage capability of active material (P8), can perform under large electric current (P8), has improved security performance during high rate charging-discharging of the battery (P8), and the further benefits enumerated at P21-25.  Thus, the method of Feng is not a casting method but is the claimed vacuum filtration method.
	Accordingly, as far as the claim set is compared to Feng in terms of the vacuum filtration steps and the use of no binder, both are met by Feng, although the latter is not present in the claim set.
	It is further noted that other references in the prior art teach the use of vacuum-filtering to manufacture an air electrode for a lithium battery (see at least Zhang et al., citation above, Experimental section).
	2) Further, with reference to the critical significance of the content of the cathode active material in the cathode composite and the critical significance of the thickness, a battery having an effect of the pending application may not be derived if not within the corresponding range (see, paragraphs [0062]-[0063]). This can also be demonstrated through the experiment of the pending application. 


    PNG
    media_image4.png
    427
    450
    media_image4.png
    Greyscale

6 
Application No. 16/535,392 Docket No. 123224-5439	Referring to Table 2, above, the cathode active material content of Examples 1 and 2 was 7 to 8 mg/cm2, the cathode composite had a thickness of 200 μm, and it may be assumed that the cathode active material content and the thickness were combined (Examiner emphasis). On the other hand, the total amount of the cathode active material in Examples 5 and 6 was 14 to 15 mg/cm2, and the thickness of the cathode composite was 360 to 420 μm. 
In Examples 1 and 2, it may be confirmed that the discharge capacity was low due to the difference in the content and thickness of the cathode active material compared to Examples 5 and 6. That is, the effects of Examples 5 and 6 to which the pending application is applied are significant and unexpected compared to Comparative Examples 1 and 2 derived when the cited reference is combined. 
Under Federal Circuit guidelines, a dependent claim is nonobvious if the independent claim upon which it depends is allowable because all the limitations of the independent claim are contained in the dependent claims. Hartness International Inc. v. Simplimatic Engineering Co., 819 F.2d at 1100, 1108 (Fed. Cir. 1987). Accordingly, as claim 1 is patentable for the reasons set forth above, it is respectfully submitted that all claims dependent thereon are also patentable. In addition, it is respectfully submitted that the dependent claims are patentable based on their own merits by adding novel and non-obvious features to the combination. Independent claim 10 includes the above noted subject matter of amended claim 1. For at least the reasons stated above, claim 10 is patentable. 

	Response:  The underlined portions are entirely unclear.  Table 2 does not teach a component with a thickness of 200 μm (nor does nay part of the disclosure) as argued by Applicant (see first emphasized portion above).  It is not clear if the second underlined portion in the second to last paragraph above is in error and supposed to be Examples 1 & 2 as previously discussed in the sentence before, or if there is a new comparison being made utilizing Comparative Examples 1 & 2 [both exist in the disclosure].  Either way, the argument is not persuasive as unexpected results are not properly established and the alleged results aren’t unexpected but rather expected as taught by the prior art (discussed in detail below).  
Thus, if the comparison is between Examples 5 & 6 as compared with Comparative Examples 1 & 2; the differences are the content of carbon nanotubes/positive active material utilized and that the comparative examples utilize binder.   Regarding the latter difference, the claims do not prohibit the use of the binder, the prior art applied (Feng) does not utilize binder, and furthermore, the reference to Wen as applied in the updated rejection of record to ddress the amended claim teaches that it known to exclude binder for the beneficial reasons discussed therein (p. 275, last paragraph, reproduced above in response section 1).   Regarding the former difference, please see the updated rejection of record and that Wen teaches the content of positive active material is a known result effective variable and further details in the review that, “…Zhang et al. discovered that among the air electrodes with the same thickness, the cathode with a carbon loading of 15.1 mg/cm2 showed the highest specific capacity, and any loading higher or lower than that would lead to the fading of discharge capacity” (p. 277, first paragraph).  Accordingly it is concluded in the updated rejection of record:
Therefore, it would have been obvious to one having ordinary skill in the art to determine respective optimum values or ranges for each of the conductive layer (“positive electrode complex”) thickness and carbon loading for the carbon nanotubes (“positive electrode active material”) of Feng given each are considered known-result effective variables as taught by Wen in terms of influencing electrochemical performance of the carbon electrode within a lithium-air battery setting (p. 276, third paragraph).  Moreover, given 15.1 mg/cm2 (or 15 mg/cm2 utilizing two significant figures) was found by Zhang to have the highest specific capacity, it would have been further obvious to select this value for the carbon loading/content value of the carbon nanotubes (“positive electrode active material”) in the conductive layer (“positive electrode complex”).  

	Alternatively, if the comparison is meant to be between Examples 5 & 6 and Examples 1 & 2, none of these examples utilize binder (not in the claim set although met by the prior art), and the differences between these sets are the content of positive electrode active material and the thickness of the positive electrode complex.  As detailed in the updated rejection of record, both are known result effective variables as taught by Wen in terms of influencing electrochemical performance of the carbon electrode within a lithium-air battery setting (p. 276, third paragraph).  Regarding carbon loading/content of positive active material affects discharge capacity (Wen at paragraph bridging p.276-277; Applicant’s alleged unexpected result), and 15.1 mg/cm2 (or 15 mg/cm2 with two significant figures) is considered the optimal carbon loading/amount, the range presented of 14-15 mg/cm2 is considered anticipated by the taught optimum value of Wen, wherein determining the optimum/value range for the specific positive active material (carbon nanotubes) of Feng is considered obvious based on the case law cited in the updated rejection of record.  Regarding thickness, as taught by Wen, “Notably, the electrode thickness and carbon loading also have an influence on the electrochemical performance of the carbon electrode” (p. 276, third paragraph).  To this point, Applicant is further directed to the evidential reference of least Zhang (mentioned above in terms of teaching vacuum filtration is further taught by Zhang as a known method in obtaining a positive electrode for a lithium air battery), wherein Zhang studies the effect of thickness on discharge capacity and further expands on it being a known result effective variable with respect to Applicants alleged unexpected result (p. A954):

    PNG
    media_image5.png
    159
    515
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    129
    507
    media_image6.png
    Greyscale


See the further discussion in which specific capacity of the air electrode is strongly dependent on the discharge current density such the specific capacity is also dependent on electrode thickness, wherein Zhang teaches the reasons for this at p.A955, second-third paragraphs: 

    PNG
    media_image7.png
    262
    514
    media_image7.png
    Greyscale

Accordingly, as taught by Zhang, at a given carbon content loading, thinner is better in terms of discharge capacity (this effect is shown in Applicant’s Table 2 in which the carbon content loading stays the same for Examples 1 & 2 (7-8 mg/cm2) and Examples 5 & 6 (14-15 mg/cm2), wherein the thinner example (Examples 1 and 5) have a higher discharge capacity compared to the thicker example (Examples 2 and 6, respectively) at the same carbon content loading.  This effect is also described in Xiao (reference number 75 in Wen incorrectly referenced by the last author as “Zhang”) in which the electrochemical performance effect of area-specific capacity decreases when a thicker electrode is utilized because a thicker electrode leads to a lower utilization of the active carbon (p. A490, paragraph 4).  
	Therefore, Applicant’s alleged unexpected results are not unexpected but rather expected based on the references cited above, wherein "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  
	Furthermore, the evidence to support the allegation of unexpected results falls short given the following analysis:
	A) The first overarching issue is that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (MPEP 7160.02(d)) (Examiner emphasis).  In other words, the showing of unexpected results  must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Thus, the end points of 360 μm and 420 μm do not show the unexpected result over the entire claimed range.  
	B)  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Thus, for example, thinner electrodes are better as shown by the references cited above for the reasons enumerated therein; however, there is intrinsically a lower value of thickness at which point the electrochemical performance including discharge capacity is adversely effected given the alteration in pore structure and given that if made so thin as to eliminate porosity, air diffusion cannot occur (see Wen, p. 275; Xiao, p.A487, paragraph 3; Zhang, p. A955, paragraphs 4-5).  Accordingly, at 14-15 mg/cm2, is 360 μm truly the optimal thickness? The answer is not known as there are no data points outside the claimed range that correspond to the 14-15 mg/cm2 requirement.  Furthermore, are the results at 360-420 μm creating an unexpected effect relative to other values outside the range?  The answer is not known as are no data points outside the claimed range that correspond to the 14-15 mg/cm2 requirement.  
	Therefore, for at least the reasons enumerated above, the Examiner does not find the objective evidence offered to support the allegation of  nonobviousness in terms of unexpected results commensurate in scope with the claims which the evidence is offered to support (MPEP 7160.02(d)).  Arguendo, even if such data existed, it would have to show the properties differ to such an extent that the difference is really unexpected (Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375; MPEP 716.02).  Here, Applicant simply argues “the significance and effect of the cathode active material content of the pending application are different.”  The threshold for establishing unexpected results is not simply a difference as argued but rather a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree” (MPEP 716.02).  Accordingly, in view of the full analysis above in conjunction with the teaching reference to Wen and evidential references to Zhang and Xiao, the arguments presented in view of the amended claims are respectfully not persuasive.   

Conclusion
7.	The prior art previously cited with respect to the dispersibility of carbon nanotubes (CNTs) in various solvents and mixtures being a well-studied field is reproduced below for convenience:  
	Ham et al., “An explanation of dispersion states of single-walled carbon nanotubes in solvents and aqueous surfactant solutions using solubility parameters,” J. Colloid and Interface Science 286 (2005) 216-223 (copy provided):

    PNG
    media_image8.png
    248
    1184
    media_image8.png
    Greyscale

	Bergin et al., “Multicomponent solubility parameters for single-walled carbon nanotube-solvent mixtures,” ACS Nano, Vol. 3, No. 8, pp. 2340-2342, published Aug. 5 2009  (copy provided):

    PNG
    media_image9.png
    507
    813
    media_image9.png
    Greyscale

	Detriche et al., “Surface State of Carbon Nanotubes and Hansen Solubility Parameters,” J. Nanoscience and Nanotechnology, Vol. 9, 6015-6025, 2009 (copy provided); 
	 Serov et al. (US 2018/0044805) teaches multi-walled CNT dispersed in a 4:1 (water: ethanol) suspension (P129) [i.e., in the claimed terms, 1:4 (alcohol: water)]; and
	Hur et al. (US 2012/0251824) teaches single walled CNT added to a 4:1 mixed solution of water and isopropanol (=isopropyl alcohol) to prepare a solution of carbon nanotubes (P95) [i.e., in the claimed terms, 1:4 (alcohol: water)].
	Roger et al. (US 2013/0309423) teaches that carbon nanotubes can be dispersed in water and or alcohols such as ethanol, butanol, and/or isopropanol (P31).

8	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729